                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES HAGGARD,

          Plaintiff,

                       v.                         CAUSE NO. 3:19CV159-PPS/MGG

 JACKSON, et al.,

           Defendants.

                                 OPINION AND ORDER

       James Haggard, a prisoner without a lawyer, filed a complaint against Dr.

Jackson and Wexford Nursing, because he believes the care he has received for his right

wrist while incarcerated at the Westville Correctional Facility was inadequate. A filing

by an unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       In his complaint, Haggard reports that, in July 2016, while he was housed at the

Wabash Correctional Facility, he contracted a serious bone infection. ECF 1 at 2. He had

emergency surgery to stop the infection from spreading throughout his body, however,

the infection damaged his right wrist. Id. Haggard states he was supposed to return to
the orthopedic surgeon in March 2018 to have pins and plates put in his right wrist, but

he was transferred to the Westville Correctional Facility before the appointment was

made. Id. Once he arrived at Westville, he was told an appointment would be made

with Dr. Jackson. Id. However, because that did not happen, he filled out a sick call slip

to see Dr. Jackson. Id. Dr. Jackson examined Haggard’s right wrist in July 2018, and told

Haggard he did not need an appointment with the orthopedic surgeon because there

was nothing wrong with his wrist. ECF 1 at 2. However, Haggard claims that since his

July 2018 appointment, he has had a lot of pain and swelling in his wrist but Dr. Jackson

has refused to schedule an appointment with his orthopedic surgeon. Id. at 2-3.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).



                                               2
       For a medical professional to be held liable for deliberate indifference to an

inmate’s medical needs, he or she must make a decision that represents “such a

substantial departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). However, “[n]egligence on

the part of an official does not violate the Constitution, and it is not enough that he or

she should have known of a risk. Instead, deliberate indifference requires evidence that

an official actually knew of a substantial risk of serious harm and consciously

disregarded it nonetheless.” Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004) (citations

omitted). It is not enough to show that a defendant merely failed to act reasonably.

Gibbs v. Franklin, 49 F.3d 1206, 1208 (7th Cir. 1995). Even incompetence does not state a

claim of deliberate indifference. Walker v. Peters, 233 F.3d 494 (7th Cir. 2000).

       However, a delay in providing treatment can constitute deliberate indifference

when it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d 742, 752-53 (7th

Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008). Accepting Haggard’s

allegations as true and giving him the benefit of the inferences to which he is entitled, as

I must at this stage of the proceedings, he has alleged facts from which it can be inferred

that Dr. Jackson was deliberately indifferent to his serious medical needs by refusing to

provide Haggard with appropriate follow-up treatment for his wrist.

       Haggard also names Wexford Nursing or Wexford of Indiana, the private

company which provides medical care at the prison, as a defendant. While Haggard

does not explicitly state why he has named Wexford Nursing as a defendant, it appears

                                              3
he may be attempting to hold Wexford liable because it employs the prison’s medical

staff. However, Wexford is not vicariously liable for the actions of its employees under

42 U.S.C. § 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001); see also

Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A] private corporation is not

vicariously liable under § 1983 for its employees’ deprivations of others civil rights.”).

Because Haggard’s complaint against Wexford appears to be based only on Wexford’s

medical staff’s decisions related to the care of his right wrist, I will dismiss Wexford as a

defendant.

       Haggard’s complaint also includes a state law claim for medical malpractice

against Dr. Jackson. ECF 1 at 3. Under Indiana law, medical malpractice claims are

governed solely by the Indiana Medical Malpractice Act. Jeffries v. Clark Mem’l Hosp., 832

N.E.2d 571, 573 (Ind. Ct. App. 2005). “Before a medical malpractice action may be

commenced in any court of [Indiana], the Medical Malpractice Act requires that a

proposed complaint be presented to a medical review panel and an opinion rendered

by the panel.” H.D. v. BHC Meadows Hosp., Inc., 884 N.E.2d 849, 853 (Ind. Ct. App. 2008);

Ind. Code § 34-18-8-4. Haggard offers no indication that he complied with the Indiana

Medical Malpractice Act. Therefore, I cannot permit Haggard to proceed on his medical

malpractice claim against Dr. Jackson.

       ACCORDINGLY, the court:

       (1) GRANTS James Haggard leave to proceed against Dr. Jackson in his

individual capacity for compensatory and punitive damages for deliberate indifference



                                                4
to his serious medical need for adequate follow-up treatment for his damaged right

wrist, in violation of the Eighth Amendment;

         (2) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Dr. Jackson at the Westville Correctional Facility with a copy of this order

and the complaint, pursuant to 28 U.S.C. § 1915(d);

         (3) DISMISSES Wexford Nursing;

         (4) DISMISSES all other claims; and

         (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Jackson respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on June 21, 2019.

                                                     /s/ Philip P. Simon
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               5
